Name: Commission Regulation (EC) No 870/2002 of 24 May 2002 on the issuing of A1 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0870Commission Regulation (EC) No 870/2002 of 24 May 2002 on the issuing of A1 export licences for fruit and vegetables Official Journal L 137 , 25/05/2002 P. 0014 - 0014Commission Regulation (EC) No 870/2002of 24 May 2002on the issuing of A1 export licences for fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), and in particular Article 2(3) thereof,Whereas:(1) Commission Regulation (EC) No 2428/2001(2) sets the quantities for which A1 export licences, other than those requested in the context of food aid, may be issued.(2) Article 2 of Regulation (EC) No 1961/2001 sets the conditions under which special measures may be taken by the Commission with a view to avoiding an overrun of the quantities for which A1 licences may be issued.(3) The Commission has received information which indicates that those quantities, reduced or increased by the quantities referred to in Article 2(3) of Regulation (EC) No 1961/2001, would be exceeded if A1 licences were issued without restriction for shelled almonds in response to applications submitted since 17 May 2002. Therefore, one percentage should be fixed for the issuing of licences for quantities applied for on 17 May 2002 and applications for A1 licences submitted later in that application period should be rejected,HAS ADOPTED THIS REGULATION:Article 1A1 export licences for shelled almonds for which applications were submitted on 17 May 2002 pursuant to Article 1 of Regulation (EC) No 1184/2001 shall be issued for 80,7 % of the quantities applied for.Applications for A1 export licences submitted after 17 May 2002 and before 22 June 2002 for this product shall be rejected.Article 2This Regulation shall enter into force on 25 May 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 May 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 268, 9.10.2001, p. 8.(2) OJ L 328, 13.12.2001, p. 25.